*294Plaintiff failed to demonstrate that defendant so completely controls SJP Residential, a related limited liability company formed in 2004 specifically to develop New York residential property, as to render SJP Residential a “mere department” of defendant (see Delagi v Volkswagenwerk AG of Wolfsburg, Germany, 29 NY2d 426, 432 [1972]). The only evidence in the record as to whether there is common ownership of the two entities indicates that defendant is solely owned by one individual who is also one of two shareholders in SJP Residential (see id.). There is no evidence whatever as to whether defendant controlled the day-to-day financial operations or the marketing and operational activities of SJP Residential, or whether the entities shared common officers and directors or freely exchanged employees (see id.; Public Adm'r of County of N.Y. v Royal Bank of Can., 19 NY2d 127, 131-132 [1967]; Taca Intl. Airlines, S.A. v Rolls-Royce of England, 15 NY2d 97, 101-102 [1965]).
We have considered plaintiffs remaining contention and find it unavailing. Concur—Mazzarelli, J.P., Saxe, Gonzalez and Acosta, JJ.